Citation Nr: 0016137	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  93-07 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for diverticula of the 
colon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty for training from February to 
August 1982, and active service from November 1990 to June 
1991, including service in Southwest Asia during the Gulf 
War.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a December 1992 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas which denied service 
connection for a hiatal hernia and for diverticula.  The 
Board remanded the case to the RO for additional development 
in December 1994.  

The Board again remanded the case, in March 1996, to afford 
the appellant the opportunity for another Travel Board 
hearing - a former member of the Board had presided at a 
previous Travel Board hearing.  The appellant subsequently 
notified the RO, in April 1996, that he wanted a local 
hearing at the RO instead of another Travel Board hearing.  
That hearing was conducted in June 1996.

The Board subsequently remanded the case to the RO for 
additional development in February 1997.  The RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The evidence does not establish that the appellant 
currently has any gastrointestinal disability, including a 
hiatal hernia or diverticula of the colon, that is related to 
service.  These conditions were first clinically demonstrated 
more than one year after separation from service and there is 
no evidence of any clinical diagnosis or treatment in the 
interim between service and the recorded diagnosis.

3.  The appellant also has not submitted medical evidence of 
any nexus between any current stomach disorder or 
gastrointestinal disorder, including a hiatal hernia or 
diverticula of the colon, and any disease or injury incurred 
during service.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a hiatal hernia or for 
diverticula of the colon.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
claim for service connection must be accompanied by evidence 
establishing that the veteran currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can 
be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, with certain enumerated disorders such as 
cardiovascular disease, peptic ulcer, and psychoses, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, the Board notes that 
neither hiatal hernia nor diverticula of the colon are among 
the listed conditions entitled to such a presumption.  Id.

The appellant contends that his diagnosed hiatal hernia and 
diverticula of the colon are related to his active service in 
Saudi Arabia during Operation Desert Storm.  He maintains 
that the symptoms have been continuous since his service in 
SW Asia in 1991.  The appellant testified during his personal 
hearing, conducted at the RO in March 1993, that he had 
stomach problems in Saudi Arabia that he attributed to bad 
"MREs."  He further testified that he had sought medical 
treatment for his stomach distress when he came home from 
service.  See RO Hearing Transcript pp. 2-7.  He maintains 
that he incurred a hiatal hernia and diverticula of the colon 
while in service.  He testified to that effect during his 
September 1993 Travel Board hearing.  He stated that he did 
not receive much treatment while he was on active duty and 
that the symptoms that he was currently experiencing were the 
same as those he experienced while in Saudi Arabia.  See 
Travel Board Hearing Transcript pp. 3-4.

The appellant subsequently testified at his June 1996 
personal hearing at the RO that he saw a family doctor who 
referred him to a specialist almost immediately on his return 
to the United States in 1991.  He stated that he had been 
started on Zantac at the end of 1991.  See RO Hearing 
Transcript p. 3.  

Review of the service medical records reveals that the 
appellant underwent a separation from service examination in 
April 1991; he did not indicate any gastrointestinal 
conditions during that examination and no clinical findings 
were made relating to any stomach or gastrointestinal 
disorder.  The appellant denied any problems with frequent 
indigestion and denied any stomach, liver or intestinal 
trouble on the associated report of medical history.  The 
appellant completed a demobilization/redeployment medical 
evaluation form in April 1991; he specifically denied any 
stomach trouble, belly pain, nausea, diarrhea and any bloody 
bowel movements.  While filling a chronological record of 
medical care in May 1991, the appellant reported a back 
problem and while items relating to skin problems, weight 
loss and gastrointestinal complaints were circled, it is 
unknown who circled the numbers or what that might mean since 
no other notations were added by either the appellant or the 
examining physician.  

The appellant also did not report any gastrointestinal 
complaints on his initial VA compensation application 
received at the RO in December 1991.  The first mention of 
any stomach and intestinal problems is found in the 
appellant's August 1992 correspondence to the RO.  

Review of the post-service medical records reveals that the 
appellant sought treatment at a VA facility on August 5, 
1991; he complained of neck and back pain.  During the 
physical examination, he also complained of a skin rash.  
However, he made no mention of any problems with stomach pain 
or any intestinal disorder.  

The appellant underwent a VA medical examination in February 
1992.  He stated that he was not on any medication at the 
present time.  He made no mention of any stomach pain or 
intestinal discomfort.  On physical examination, the 
appellant's digestive system was assessed as normal.  

The earliest clinical records demonstrating that the 
appellant sought treatment for gastrointestinal complaints 
are dated in July 1992, when the appellant was seen at a VA 
facility; he was diagnosed that month with chronic abdominal 
discomfort and a hiatal hernia.  The records from an August 
1992 VA hospital admission note historically the complaint of 
burning epigastric pain for one and a half years.  The 
reports from the VA medical examinations, conducted in 
November 1992, and July 1993, show diagnoses of hiatal hernia 
and diverticula.  The report of the appellant's February 1993 
colonoscopy at Baxter County Hospital shows a diagnosis of 
motility disorder of the gastrointestinal tract.

The medical evidence of record also contains an August 1992 
statement by a private treating physician who reported that 
the appellant had been seen, in March 1992, for gastric 
symptoms suggesting gastritis, peptic ulcer disease, or 
hiatal hernia with reflux esophagitis.  Review of that 
physician's clinical records does not reveal any record from 
that March 1992 visit.  However, the records do indicate that 
the appellant called the physician in August 1992, and stated 
that he wanted a letter to the VA that he had discussed 
stomach problems, "wasn't treated but discussed."  The 
doctor thereafter wrote a note in the chart stating that the 
letter to the VA was to be limited to the appellant having 
been seen by the doctor, on March 23, 1992, concerning 
stomach symptoms.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that no objective 
clinical pathology of the appellant's stomach or 
gastrointestinal tract function was medically demonstrated 
prior to July 1992, more than one year after the appellant's 
discharge from active duty.  Nor is there any evidence of any 
clinical diagnosis or treatment for any stomach or 
gastrointestinal problem, including a hiatal hernia or 
diverticula of the colon, until July 1992.  The Board notes 
that the appellant's claimed disabilities were alleged to 
have been manifested by belly pain, both in-service and 
thereafter.  The appellant apparently discussed this pain 
with a physician in March 1992, but the doctor did not render 
any diagnosis or see any clinical necessity to engage in any 
treatment, testing or follow-up.  The Court has recently held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In Clyburn v. West, 12 Vet. App. 296 (1999), the Court found 
that while there was evidence of both a current diagnosis and 
in-service incurrence, no medical nexus evidence had been 
submitted.  The Court rejected the appellant's contention 
that his continued complaints of knee pain since service, 
coupled with his diagnosis of chondromalacia patellae just 
six months after his discharge, were sufficient to satisfy 
the nexus prong.  The issue was one of etiology and therefore 
the case did not present an issue that could be satisfied by 
lay testimony.  There was no competent medical evidence that 
the appellant's current condition, whether chondromalacia 
patellae or degenerative joint disease, was the same 
condition or related to the knee problems he experienced 
while on active duty.  Although the veteran was deemed 
competent to testify to the pain he experienced since his 
tour of duty, he was found to not be competent to testify to 
the fact that what he experienced in service and since 
service was the same condition he was currently diagnosed 
with.  Even under 38 C.F.R. § 3.303(b), medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.

In this case, the appellant has not provided any medical 
evidence, except the statement of his opinions contained in 
his written statements and his various hearing testimony, to 
establish that he suffers from any chronic stomach and/or 
intestinal disability related to service.  Nor has the 
appellant submitted any competent medical evidence to 
establish that his post-service diagnoses of hiatal hernia, 
diverticula of the colon, reflux, motility disorder or 
irritable bowel syndrome involved the same condition or were 
related to the stomach pain he experienced while on active 
duty.  The appellant's statements alone are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on a review of the evidence of record, the Board finds 
that the appellant has failed to provide a competent medical 
opinion that he has any stomach or intestinal disorder, 
including a hiatal hernia and diverticula of the colon, that 
has a clinical nexus to any symptoms he had in service or 
shortly thereafter.  In the absence of any competent medical 
diagnosis of current disability attributable to an in-service 
incident or occurrence, the claims are not well-grounded.  
Because the appellant's claims are not well-grounded, the VA 
is under no duty to assist the appellant in further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
December 1992 rating decision that the service medical 
records demonstrated no treatment for stomach or intestinal 
problems.  He was notified in the April 1993 Hearing Officer 
decision that the evidence of record was negative for any 
chronic gastrointestinal problem in service or prior to March 
1992, at the earliest.  The March 2000 Supplemental Statement 
of the Case informed the appellant that the treatment records 
in evidence did not show continuous treatment from the date 
of separation from active duty to the present.  The Board 
views that information, and the information contained in this 
decision, as informing the appellant of the type of evidence 
needed, thus satisfying Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make the hiatal hernia claim or the 
diverticula of the colon claim well-grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that his claims are plausible, that is, he has 
failed to present medical evidence that links the claimed 
conditions of a hiatal hernia and diverticula of the colon to 
service, the appellant's claims for service connection must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).


ORDER

The appellant's claims for service connection for a hiatal 
hernia and diverticula of the colon are denied as not well-
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

